Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/21 has been entered.  In view of amendments made to the claims, previous rejection is withdrawn and new rejection is set forth below.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenleaf et al. (20140046173) in view of Hazard (20130028536).  Greenleaf et al. teach of an ultrasound imaging apparatus and method comprising an ultrasonic probe or transducer 204 configured to acquire a plurality of shear wave segments 206  from a target object or region 202 [0043].  Greenleaf et al. teach of controller configured to determine a plurality of shear wave data groups by grouping the plurality of shear wave data segments located a position of predetermined condition into one shear wave data group or a first group of shear waves 1152 propagating in a first direction 1154 and a second group of shear waves 1156 propagating in a second direction 1158 [0068].  Greenleaf et al. teach of .  
Greenleaf et al. teach of generating shear wave imaging for measurement of shear waves [0068, 0064] but do not explicitly teach of the displaying steps.  In a similar field of endeavor Hazard teaches of system and method for generating shear waves by delivering at two groups of shear wave scan sequences [0025] and displaying the plurality of images corresponding to each of the plurality of shear wave data wherein the plurality of images are displayed in different positions from each other [0036, 0037, 0042, 0045].  Hazard teaches of user manipulation or input or user-selected ROI and information for display on a display device or GUI for providing user with configurable option for imaging the target locations [0035, 0036].  Hazard therefore teaches of an input portion configured to select specific regions of interest.  Hazard teaches of device for receiving commands and inputs from operator and preparing frames based on the user selection ROI and information for display [0035].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Hazard to modify Greenleaf to prevent or reduce motion artifacts for diagnostics purposes [Hazard, [0009]).  
Claims 2, 5-7, 9, 11, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenleaf et al. in view of Hazard and further in view of Tsymbalenko et al.  The previous references do not explicitly teach of distinguishing between shear wave data groups on the image display.  In a similar field of endeavor Tsymbalenko et al. teach of system and method for generating images from shear-wave elastography imaging and strain elastography imaging an concurrently displaying the images [0021].  Tsymbalenko et al. teach of directing a shear wave toward a predetermined site or a predetermined condition to generate the shear wave [0034] and teach of displaying the shear wave segments in various arrangements or in various display layouts [0045, 0053, 0055, 0056].  Tsymbalenko et al. furthermore teach of generating a color map with respect to the different image frames on display. Tsymbalenko et al. furthermore teach of the user being notified or prompted by display of the imaging system of changes and therefore would be obvious to inform user of selection result in response to images be selected by user [0052].   It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Tsymbalenko et al. to modify the previous references to provide a more efficient viewing of the shear wave images in alternate arrangements to make effective comparisons (Tsymbalenko [0005]).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793